t c memo united_states tax_court dennis r schenk petitioner v commissioner of internal revenue respondent docket no filed date dennis r schenk pro_se michelle or for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure plus an addition to all section references are to the sec_1 in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure tax under sec_6651 in the amount of dollar_figure the issues for decision are whether petitioner is entitled to a deduction for a nonbusiness_bad_debt under sec_166 and whether petitioner is liable for the addition_to_tax under sec_6651 for failure to timely file his income_tax return at the time of the filing of this petition petitioner resided in simi valley california the stipulation of facts and attached documents are incorporated herein by this reference in petitioner was a car salesman and lived in garden grove california prior to and during petitioner and roy maxted maxted were good friends petitioner and maxted are originally from montana petitioner was involved in a previous business venture with maxted and socialized with maxted when he visited montana petitioner kept in touch with maxted through periodic telephone calls and occasional visits at the beginning of maxted lived in helena montana and made car shades the car shades were made of an aluminum- like material which was only produced on the east coast three to four times per year the car shades also had suction cups so that they could be fastened to the windshield sometime in maxted relocated to phoenix arizona to continue his car shade car shades are placed inside a car to block sunlight from coming through the windshield and heating the interior of the car operation after maxted's relocation petitioner continued to maintain telephone contact with him on several trips to california maxted visited petitioner sometime before date maxted telephoned petitioner and invited him to visit phoenix to see his car-shade operation during this conversation maxted indicated that he might need financial assistance to continue making car shades shortly thereafter petitioner went to phoenix to visit maxted's operation petitioner went to the shop where the car shades were made and observed the construction of the car shades petitioner believed the car shades were constructed and packaged nicely petitioner advanced dollar_figure to maxted via a cashier's check dated date petitioner believed maxted would use the money to purchase a large quantity of the aluminum-like material from the east coast suppliers to construct a large quantity of car shades petitioner believed he would be fully repaid from the proceeds generated by sale of the car shades within days petitioner did not take a promissory note or ask for collateral for the advance because he believed maxted's word was good for the loan during the ensuing days maxted advised petitioner that he purchased the materials and that he was constructing the car shades maxted also informed petitioner that he had appointments with k mart and pep boys to show the car shades after several conversations maxted informed petitioner that he was having difficulty selling the car shades maxted did not repay petitioner within days however he continued to advise petitioner that he would repay the advance when the car shades were sold within the first few months of petitioner could not reach maxted by telephone because the telephone line was disconnected a month or two later petitioner flew to phoenix and visited the shop where the car shades were made someone at the shop informed petitioner that maxted had moved out and was gone petitioner did not continue to call or look for maxted however he occasionally inquired about maxted's whereabouts from maxted's family in montana and various acquaintances however no one had any information about him petitioner signed his federal_income_tax return on date however petitioner did not file the return until date because of various personal problems petitioner did not apply for an extension to file his return on the schedule d capital_gains_and_losses attached to the return petitioner reported a nonbusiness_bad_debt of dollar_figure resulting in a claimed short term capital_loss of dollar_figure for and a short term capital_loss_carryover to of dollar_figure respondent contends that petitioner is not entitled to the nonbusiness_bad_debt deduction because petitioner failed to demonstrate that a bona_fide debt existed between petitioner and maxted further assuming a bona_fide debt existed respondent maintains that petitioner failed to show that the debt became worthless in bad_debt sec_166 provides a deduction for any debt which becomes worthless within the taxable_year a nonbusiness_bad_debt is considered a loss from the sale_or_exchange of a short term capital_asset sec_166 only a bona_fide debt qualifies under sec_166 sec_1_166-1 income_tax regs sec_1_166-1 income_tax regs defines a bona_fide debt as a debt which arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money the existence of a bona_fide debt is a factual inquiry that turns on the facts and circumstances of the particular case and the taxpayer bears the burden of proving that a bona_fide debt existed 74_tc_476 61_tc_367 however the ultimate question is whether there was a genuine intention to create a debt with a reasonable expectation of repayment and whether that intention comports with the economic reality of creating a debtor-creditor relationship dixie dairies corp v commissioner supra pincite the objective indicia of a bona_fide debt include whether a note or other evidence_of_indebtedness existed and whether interest was charged see 18_tc_780 affd 205_f2d_353 2d cir also considered are the existence of security or collateral the demand for repayment records that may reflect the transaction as a loan and the borrower's solvency at the time of the loan see 407_f2d_1121 4th cir affg in part and vacating in part and remanding tcmemo_1967_ 318_f2d_611 9th cir petitioner and maxted did not document their relationship through the issuance of a promissory note in addition petitioner did not ask for collateral or security in exchange for the dollar_figure however the absence of formal indicia of debt is not dispositive here rather the facts in the present case indicate petitioner's intent to create a debt specifically petitioner believed maxted's word that he would repay the advance because of a previous business relationship with him and their montana roots further petitioner visited maxted's car-shade operation observed the construction and packaging of the car shades and knew how the advance was to be used thus we believe petitioner genuinely intended to create a debt in addition we believe there was a reasonable expectation of repayment when petitioner advanced the funds to maxted he expected to be fully repaid within days by that time petitioner believed the car shades would be constructed and sold moreover prior to advancing the funds petitioner visited maxted's operation to observe the construction and packaging of the car shades petitioner advanced the funds specifically so that maxted could purchase enough material to construct a large quantity of car shades thus petitioner could have reasonably concluded that maxted would be financially capable of repaying the advance from the sale of these car shades indeed maxted advised petitioner numerous times that the advance would be repaid once the car shades were sold in light of the evidence presented we conclude that the obligation of maxted to petitioner did constitute a bona_fide debt under sec_166 a bad_debt is deductible only in the year it becomes worthless 32_tc_43 affd 279_f2d_368 10th cir 24_tc_656 petitioner has the burden of proving that the debt became worthless during the year in question rule a estate of mann v united_states 731_f2d_267 5th cir 57_tc_848 when or whether a debt became worthless is a question of fact the answer to which lies in an examination of all the circumstances 326_us_287 estate of mann v united_states supra pincite 14_tc_1282 the taxpayer must show some identifiable_event that proves worthlessness in the year claimed 274_us_398 dallmeyer v commissioner supra pincite2 there is no standard test or formula for determining worthlessness within a given taxable_year the determination depends upon the particular facts and circumstances of the case 280_us_445 77_tc_582 dallmeyer v commissioner supra pincite based on the record we find that petitioner has failed to establish that the debt became worthless in petitioner advanced the funds to maxted on date and was not repaid within days ie by date however petitioner continued telephone discussions with maxted over the next several months when maxted's telephone line was disconnected and petitioner visited the shop in phoenix in early petitioner realized he would not get his money from maxted on balance we find a lack of proof that the debt became worthless in accordingly petitioner is not entitled to a short term capital_loss in sec_6651 sec_6651 imposes an addition_to_tax for failure to timely file a tax_return unless it is shown that such failure was due to reasonable_cause and not willful neglect it is petitioner's burden to show that he filed his return timely or that reasonable_cause existed for his failure to timely file his return rule a 290_us_111 haden v commissioner tcmemo_1986_539 carlin v commissioner tcmemo_1981_694 petitioner did not file his return until because of personal problems which he did not describe there is no evidence that petitioner's failure_to_file his return was due to reasonable_cause and not willful neglect accordingly we sustain respondent on this issue decision will be entered for respondent
